DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: In line 15, please delete [second] before ‘darkened’.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bugno et al. (US2013/0161971) in view of Driscoll et al. (US2017/0334271).
For claim 1, Bugno et al. discloses a window assembly (fig. 4) comprising: an electro-optic assembly comprising: a first substrate (308) defining a first surface and a second surface; a second substrate (312) defining a third surface and a fourth surface; a seal (seal adjacent 324) disposed about a periphery of the first substrate and the second substrate, wherein the seal, the first substrate, and the second substrate define a chamber therebetween; and a transparent electrode coating (318, 322) disposed on each of the second surface and the third surface; an electro-optic medium (410) disposed between the first substrate and the second substrate; a controller [0051] operably coupled with the transparent electrode coating on the second surface and the transparent electrode coating on the third surface, the controller configured to change a transmittance state of the electro-optic medium, and an interface (216) operably coupled with the controller.
Bugno et al. does not disclose that the interface includes a display that illustrates a selected transmittance state.
Driscoll et al. discloses the obviousness of coupling an interface (figs. 4-5) to a controller (fig. 1, 40) of an electro-optic window, the interface allowing the adjustment of the transmittance state the electro-optic window, the interface including a display (46) that illustrates a clear transmittance state (fig. 4A, 54), at least one intermediate transmittance state (middle area where 52 is positioned) and a fully darkened transmittance state (56).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add an interface to the controller of Bugno et al. which allows adjustment of the transmittance state of the electro-optic medium as made obvious by Driscoll et al. to increase the ease with which the transmittance state of the electro-optic window can be adjusted.
For claim 2, Driscoll et al. discloses the use of icons (fig. 5C, 60) and it would be obvious to one having ordinary skill in the art to change (fig. 5A-B, 5, 56, ‘clear’ and ‘dark’) to icons to simplify the user experience.
For claim 3, it would have been obvious to one having ordinary skill to use an icon representative of the ‘clear’ (Driscoll et al. fig. 5A, 54) and at least one icon representative of the at least one intermediate transmittance state, an icon representative of ‘dark’ (fig. 5A, 56) since Driscoll et al. discloses the use of icons (fig. 5C, 60) to simplify the display. Moreover, the words ‘clear’ and ‘dark’ used by Driscoll et al. fig. 5A, 54, 56 are considered structural equivalents to icons.
For claim 4, the combination discloses that the icons will be back lit since the display is back lit (Driscoll et al. [0029], the window icons are illuminated).
For claim 5, the combination discloses the obviousness of using capacitive sensors in touch pads (Bugno et al. [0074]) and it would be obvious to use capacitive sensors with the plurality of icons to increase the efficiency of the touch pad.
For claim 6, it would be obvious to illuminate the plurality of icons through a glass panel since Bugno et al. discloses the use of glass in a touch screen [0075].
For claim 7, Bugno et al. discloses a variable window control assembly (figs. 2&4) comprising: an electro-optic assembly circumscribed by an inner reveal (212) and including an electro-optic medium (410) configured to dynamically change a transmittance state of the electro-optic assembly; a controller [0051] operably coupled with the electro-optic assembly and configured to change the transmittance state of the electro-optic assembly; and an interface (216) operably coupled with the controller and disposed on the inner reveal, wherein the interface allows adjustment of the transmittance state of the electro-optic assembly.
Bugno et al. does not disclose that the interface includes a display with icons that illustrate a selected transmittance state.
Driscoll et al. discloses the obviousness of coupling an interface (figs. 4-5) to a controller (fig. 1, 40) of an electro-optic window, the interface allowing the adjustment of the transmittance state the electro-optic window, the interface including a display (46) with icons (fig. 5, 54, 56, 60) that illustrates a clear transmittance state (fig. 4A, 54), at least one intermediate transmittance state (middle area where 52 is positioned) and a fully darkened transmittance state (56).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add an interface to the controller of Bugno et al. that includes a display with icons which allows adjustment of the transmittance state of the electro-optic medium as made obvious by Driscoll et al. to increase the ease with which the transmittance state of the electro-optic window can be adjusted.
For claim 8, Driscoll et al. discloses the use of icons (fig. 5C, 60) and it would be obvious to one having ordinary skill in the art to change (fig. 5A-B, 5, 56, ‘clear’ and ‘dark’) to icons to simplify the user experience.
For claim 9, the combination discloses that the icons will be back lit since the display is back lit (Driscoll et al. [0029], the window icons are illuminated).
For claim 10, it would be obvious to illuminate the plurality of icons through a glass panel since Bugno et al. discloses the use of glass in a touch screen [0075].
For claim 11, the combination discloses the obviousness of using capacitive sensors in touch pads (Bugno et al. [0074]) and it would be obvious to use capacitive sensors with the plurality of icons to increase the efficiency of the touch pad. Moreover, using capacitive sensors in touch pads is well known in the art (see US2013/0161971 [0074]).

Allowable Subject Matter
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a window assembly comprising an electro-optic assembly including an electro-optic medium disposed between a first substrate and a second substrate, an electrode coating in electrical communication with the electro-optic medium, a controller operably coupled with the electrode coating, the controller configured to apply a voltage to the electrode coating resulting in a change of transmittance of the electro-optic medium, an interface operably coupled with the controller and which allows adjustment of the transmittance state of the electro-optic medium, the interface including a display that illustrates a clear transmittance state icon, a plurality of intermediate transmittance state icons and a darkened transmittance state icon, a first and a second sensor disposed at the clear transmittance state icon and the darkened transmittance state icon, the sensors defining a sensor area that that is larger than a periphery of the clear and darkened transmittance state icon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633